Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton announces corporate update webcast at Annual & Special Meeting and Q1 results CALGARY, May 10 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) announces that Mr. Tim Granger, President and Chief Executive Officer, will present a corporate update on May 12, 2010 at approximately 3:45 p.m. following Compton's Annual & Special Meeting. Links to the webcast and presentation slides will be available at the start of the presentation on Compton's website at www.comptonpetroleum.com. The webcast will be archived on the website for 90 days. In addition, subsequent to the expected release of the Corporation's First Quarter 2010 Results on May 12, 2009, Compton will host a conference call and webcast with the investment community to discuss the 2010 first quarter financial and operating results on Thursday, May 13, 2010 at 8:00 a.m.
